Case 1:21-cv-00662-RM Document 17 Filed 03/11/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 21-cv-00662-RM

BIG SKY TRADING LLC,

       Plaintiff,

v.

ALFALFA’S MARKET, INC.,

       Defendant.


             ORDER DISSOLVING TEMPORARY RESTRAINING ORDER


       On March 5, 2021, Plaintiff applied for the issuance of a temporary restraining order

under Fed. R. Civ. P. 65(b). The Court considered the relevant pleadings, including the

application, the affidavit of Jeff Reid, owner of the Plaintiff, and all related moving papers. On

March 8, 2021, the Court entered a temporary restraining order (ECF No. 12).

       On March 10, 2021, Plaintiff’s Unopposed Motion to Dissolve Temporary Restraining

Order came before this Court. The Court considered the motion, Plaintiff’s concurrently filed

Notice of Voluntary Dismissal with Prejudice (ECF No. 16), and all related moving papers.

       Based on the foregoing, IT IS HEREBY ORDERED:

       1.      The temporary restraining order (ECF No. 12) entered in this action is hereby

DISSOLVED, and the case is to be DISMISSED WITH PREJUDICE, with each party bearing

its own attorney fees and costs;
Case 1:21-cv-00662-RM Document 17 Filed 03/11/21 USDC Colorado Page 2 of 2




       2.      any and all banking institutions holding funds for Defendant are hereby ordered to

unfreeze any Defendant accounts forthwith, and are further authorized to (i) pay, transfer, and

permit assignment or withdrawal of any existing PACA trust assets held on behalf of Defendant,

and (ii) pay, transfer, and permit assignment or withdrawal of Defendant’s corporate assets; and

       3.      the Clerk of the Court is hereby directed to CLOSE this case.

       DATED this 11th day of March, 2021.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                2
